NOT FOR PUBLICATION

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


                                   :
PEDRO VARGAS-RODRIGUEZ,            :
                                   :     Civil Action No. 18-2628(RMB)
               Petitioner          :
                                   :
          v.                       :                  OPINION
                                   :
DAVID ORTIZ, WARDEN                :
                                   :
               Respondent          :
                                   :

BUMB, United States District Judge

     Petitioner,   an     inmate       incarcerated     in      the   Federal

Correctional Institution in Fort Dix, New Jersey, filed a habeas

petition under 28 U.S.C. § 2241, challenging the calculation of

his sentence. (Pet., ECF No. 1.) Respondent filed an answer,

opposing habeas relief. (Answer, ECF No. 3.) Petitioner filed two

replies. (“First Reply,” ECF No. 4; “Second Reply,” ECF No. 7.)

The Court determined that a response to Petitioner’s second reply

was required and directed Respondent to file a sur-reply. (Order,

ECF No. 8.) Respondent filed a letter application seeking to file

exhibits to its sur-reply under seal. (Letter, ECF No. 13.) After

Petitioner indicated that he wished to proceed with his claim under

U.S.S.G. § 5G1.3, this Court granted Respondent’s request to file

exhibits under seal. (Letter, ECF No. 15; Order, ECF No. 16.) These
matters are now before this Court. For the reasons discussed below,

the Court denies the habeas petition.

I.     BACKGROUND

       On November 20, 2003, June 17, 2004, and July 14, 2005, the

Commonwealth of Puerto Rico charged Petitioner with first degree

murder and weapons violations but Petitioner was not arrested on

these charges until August 23, 2005. (Declaration of J.R. Johnson,1

(“First Johnson Decl.,” ECF No. 3-1, ¶4, citing attachments to

petition.) Then, on December 1, 2005, Petitioner was indicted on

drug charges in the U.S. District Court, Puerto Rico in criminal

Case No. 05-417 (“Case No. 05cr417”) (Declaration of Jessica

O’Neill, Attach. 1, ECF No. 3-4; U.S. v. Martinez-Figueroa et al.,

05-cr-417-PG-9 (D.P.R., ECF No. 1)).2

       Petitioner was temporarily transferred to federal authorities

on a writ of habeas corpus ad prosequendum on December 2, 2005 for

processing in Case No. 05cr417. (First Johnson Decl., Attach. 1,

2; ECF No. 3-2 at 2-6.) On August 21, 2007, Petitioner was

sentenced in Case No. 05cr417 to a 216-month term of imprisonment

for conspiracy to possess with intent to distribute cocaine. (First

Johnson Decl., ECF No. 3, ¶6.) The Judgment was silent as to the




1 J.R. Johnson is employed as a Correctional Programs Specialist
with the Federal Bureau of Prisons, Designations and Sentence
Computation Center. (First Johnson Decl., ECF No. 3-1, ¶1.)

2   Available at www.pacer.gov.
                                  2
relationship of the federal sentence to any future sentence imposed

by the Commonwealth of Puerto Rico. (First Johnson Decl., Attach.

3, ECF No. 3-2 at 8-12.) On August 31, 2007, Petitioner was

returned to the authorities of the Commonwealth of Puerto Rico

pursuant to the writ of habeas corpus ad prosequendum. (Id., ECF

No. 3, ¶7; Attach. 2, ECF No. 3-2 at 5.)

        On November 9, 2007, Petitioner was sentenced in the Superior

Court of Ponce, Puerto Rico to a 12-year term of imprisonment for

second-degree murder and a 10-year term of imprisonment for weapons

violations. (Id., ¶¶8, 9.) Those sentences, however, were vacated

on February 4, 2008, and Petitioner was sentenced to an 18-year

term of imprisonment on the murder and weapons violations. (Id.,

¶10.)

        Petitioner was released on parole by Commonwealth of Puerto

Rico authorities on October 24, 2014 to the custody of the U.S.

Marshals for service of his federal sentence. (Id., ¶11.) On April

12,   2016,     the    federal   sentencing   court   reduced   Petitioner’s

federal sentence from 216-months to 188-months based on the amended

sentencing guidelines. (Id., ¶12; Attach. 8, ECF No. 3-2 at 22.)

        The   Bureau   of   Prisons’   (“BOP”)   Designation    and   Sentence

Computation Center (“DSCC”) evaluated Petitioner’s sentence for a

potential nunc pro tunc concurrent determination under 18 U.S.C.

§ 3621(b) and Barden v. Keohane, 921 F.2d 476 (3d Cir. 1990). (Id.,

¶13; Attach. 9, ECF No. 3-2 at 24.) When the sentencing court

                                        3
failed to respond, the BOP determined that a concurrent designation

was not appropriate. (First Johnson Decl., ECF No. 3, ¶14; Attach.

11, 12, ECF No. 3-2 at 28-31.)

       On June 16, 2017, however, the sentencing court issued an

amended     judgment   ordering   Petitioner’s   sentence   to   be   served

concurrently with his Commonwealth of Puerto Rico sentence. (Id.,

¶15, Attach. 13, ECF No. 3-2 at 33-39.) Thus, the BOP recalculated

Petitioner’s     188-month   sentence    as   concurrent,   commencing    on

August 21, 2007. (Id., ¶16, Attach. 15, ECF No. 3-2 at 43-44.) The

BOP did not apply prior custody credit to the federal sentence

because the time spent in custody from August 23, 2005 through

August 20, 2007 was applied toward Petitioner’s Commonwealth of

Puerto Rico sentence. (Id., ¶17.) The BOP also determined that

Petitioner was not entitled to credit under Kayfez3 or Willis.4

(Id., ¶17, Attach. 17, ECF No. 3-2 at 49-50.) Thus, Petitioner’s

projected release date is April 13, 2021. (Johnson Decl., ¶17;

Attach. 15, ECF No. 3-2 at 43-44.)

II.    THE PETITION, RESPONSE AND REPLIES

       A.    The Petition

       Petitioner contends that he is entitled to additional jail

credit in one of three ways: (1) “Petitioner was unable to make




3   Kayfez v. Gasele, 993 F.2d 1288 (7th Cir. 1993).
4   Willis v. United States, 438 F.2d 923 (5th Cir. 1971).
                                     4
bail due to the Federal charges (‘Willis credit”);” (2) “the state

relinquishes its jurisdiction by procuring Petitioner’s presence

via a writ;” and (3) “the commonwealth and Federal government are

the same sovereign.” (Petr’s Mem., ECF No. 1 at 11.) In support of

his   first     claim,   Petitioner   states   “[a]fter   Petitioner   was

arrested by the Commonwealth he was unable to make bail as there

was a Federal detainer lodge[d] against him for charges that arose

out of the same course of conduct related to the charges brought

by the Commonwealth.” (Petr’s Mem., ECF No. 1 at 11, quoting Willis

v. United States, 438 F.2d 923 (5th Cir. 1971)).

      In support of his second claim, Petitioner states:

              [a]s the facts of this case succinctly shows
              Petitioner was removed from the custody of the
              Commonwealth via writ of habeas corpus ad
              prosequendum.    This   being    correct    the
              Petitioner was merely on loan to Federal
              authorities, as such it would not have been
              prudent for the Commonwealth to secure a writ
              of habeas corpus ad prosequendum to have
              Petitioner   returned   to   its   custody   as
              indicated by the February 20, 2007, transfers
              of Petitioner to answer charges [brought] by
              the Commonwealth, if the Commonwealth did not
              relinquish its Jurisdiction. See Roche v.
              Sizer, 675 F.2d 507, 510 (2nd Cir[.] 1982)
              (holding   that   federal   court    relinquish
              Jurisdiction by releasing prisoner on bail).
              By parity of reasoning the same apply here,
              where the Commonwealth secured Petitioner via
              a writ, implicitly suggests that it had
              relinquished its primary jurisdiction.

(Petr’s Mem., ECF No. 1 at 12.)




                                      5
     For Petitioner’s third claim, Petitioner argues that Puerto

Rico v. Sanchez-Valle, 136 S. Ct. 1863 (2017) establishes the

Commonwealth of Puerto Rico and the federal government are the

same sovereign. (Petr’s Mem., ECF No. 1 at 12.) Petitioner further

contends that he is not precluded from jail credit for time served

in state custody because the Commonwealth of Puerto Rico is not a

state. (Id. at 13.)

     Petitioner states that his co-defendant, William Irizarry

Delvalle   (“Delvalle”),   received   credit   against   his    federal

sentence for the same time period Petitioner seeks here. (Id. at

13.) Delvalle was released to a halfway house on January 5, 2015.

(Id. at 14.)

     B.    The Response

     Respondent assumes that Petitioner is seeking jail credit

from August 23, 2005, the day of the state arrest, until the day

prior to commencement of his federal sentence, August 20, 2007.

(Answer, ECF No. 2 at 5.) Respondent submits three reasons to deny

the petition: (1) Petitioner was in the primary custody of the

Commonwealth of Puerto Rico from August 23, 2005 through August

20, 2007; (2) Petitioner received credit for this time period

against his Commonwealth of Puerto Rico sentence, and the BOP is

statutorily    barred   from   granting   double   credit;     (3)   the

Commonwealth of Puerto Rico and the federal government are not the

same sovereign.   (Id., at 6.)

                                  6
     C.      Petitioner’s Replies

     Petitioner complains that Respondent did not address his

argument that Delvalle, his codefendant who was arrested and

sentenced in the Commonwealth of Puerto Rico and the federal

district court on or near the same dates as Petitioner, received

credit against his federal and state sentences for August 23, 2005

through August 21, 2007.5 (First Reply, ECF No. 4 at 3.)

     Petitioner explains that he is not seeking double credit; he

is arguing that service of his federal sentence began on December

2, 2005, when the federal writ was executed. (Id. at 3.) Although

he acknowledges that Delvalle was probably given credit beginning

August 23, 2005, Petitioner is seeking credit beginning on December

2, 2005. (Id.)

     In a second reply to Respondent’s answer, Petitioner argues

that Respondent failed to acknowledge that the DSCC issued a

Memorandum     on   June   28,   2017,   admitting   that    Petitioner’s

sentencing    court   recommended   that   the   federal    sentence   run

concurrently with the state sentence. (Second Reply, ECF No. 7 at

1-2.) Petitioner contends Respondent waived the issue of the June

28, 2017 DSCC Memorandum and Respondent should be estopped from




5 Respondent is not required to address whether the BOP correctly
calculated   Delvalle’s  sentence.   Respondent  has   adequately
addressed the relevant facts and law concerning the BOP’s
calculation of Petitioner’s sentence.
                                    7
arguing Petitioner’s federal and state sentences are not fully

concurrent. (Second Reply, ECF No. 7 at 2.)

     Petitioner also challenges Respondent’s representation that

Petitioner    was   given   prior   custody   credit   against   his   state

sentence because the documents Respondent submitted in support of

this statement are in Spanish and were not translated for this

Court. (Id. at 2.) Petitioner further contends that the BOP is not

authorized to interpret a sentence to determine if it is concurrent

or consecutive to another sentence. (Id.)6

     Next, Petitioner argues that if the federal court had imposed

a consecutive sentence, it would have violated the double jeopardy

clause because the conduct that he pled to in the State case

             was directly related to the conduct I was
             charged with and pled to federally. Thus, that
             would   clearly   extend   my  punishment   in
             violation of the Eighth Amendment and would
             cause me to be punished twice for the same
             conduct in violation of the Fifth Amendment.


6 In his second reply, Petitioner also urged the Court to grant
the sentencing credit he seeks because he is otherwise entitled to
resentencing under the First Step Act, Pub. L. 115-391, 132 Stat.
5194, § 404, to reduce his sentence another two levels. (Id. at
3.) Petitioner acknowledged that he should seek such relief in the
sentencing court, but in the interests of judicial economy, he
asks this Court to grant relief. (Id.) In his second reply,
Petitioner also sought recalculation of his good time credit under
the First Step Act. By Order dated February 28, 2019, this Court
explained that Petitioner must seek resentencing for his criminal
conviction under the First Step Act in his sentencing court and
that he should file a new and separate petition [in this Court] to
challenge the BOP’s failure to award good time credit under the
First Step Act. (Memorandum and Order, ECF No. 8.)


                                      8
(Second Reply, ECF No. 7 at 3.) This claim is an attack on the

conviction and sentence rather than the execution of the sentence

and must be raised in the sentencing court. (Memorandum and Order,

ECF No. 8.)

       Finally, Petitioner asked the Court to hold an evidentiary

hearing     and   to   order    Respondent    to   produce    a    certified   and

translated copy of the plea and sentencing documents from Puerto

Rico; a transcript of the sentencing hearing; the plea agreement;

and any other relevant documents not in the file. (Second Reply,

ECF No. 7 at 4.) This Court ordered Respondent to file a Sur-reply

to    Petitioner’s     reply,     including   a    response   to    Petitioner’s

assertion that certain of Respondent’s exhibits to the Answer are

written     in    Spanish   and    not   translated     and   that    additional

sentencing related documents should be produced. (Memorandum and

Order, ECF No. 8.) The Court construed the petition to raise a

claim that Petitioner’s federal and state sentences were fully

concurrent based on an adjustment by the sentencing court under

U.S.S.G. § 5G1.3. (Id.)

       D.    Subsequent Filings

       Respondent filed a letter application, seeking to submit

Petitioner’s PSR and sentencing Statement of Reasons under seal

with Respondent’s sur-reply. (Letter Application, ECF No. 13 at

1.)    Respondent      notes      that   Petitioner’s    federal      sentencing

transcript is no longer available and that the PSR and Statement

                                         9
of    Reasons    will    show    whether           Petitioner’s    state    and       federal

sentences       involved    relevant          conduct    under     U.S.S.G.       §    5G1.3.

(Letter Application, ECF No. 13 at 2.)

       Petitioner       objects        to     Respondent’s        letter    application,

accusing Respondent of intentionally delaying resolution of this

matter. (Letter, ECF No. 12.) Petitioner also notes that Respondent

has not translated the Spanish documents submitted with its answer.

(Id.) Petitioner also mistakenly believed that this Court stated

it would not address Petitioner’s argument under § 5G1.3, and

therefore production of the PSR and Statement of Reasons should be

denied. (Id.)

       By Order dated April 24, 2019, this Court directed Petitioner

to advise the Court whether he wished to proceed with a claim under

§ 5G1.3, and if so, the Court intended to grant Respondent’s

request to file the PSR and Statement of Reasons under seal because

the    documents     were       likely        to    contain    relevant         information

concerning       whether    Petitioner’s             sentencing     court       granted   an

adjustment under § 5G1.3(b) or (c). (Order, ECF No. 14.)

       Petitioner responded by letter. (Letter, ECF No. 15.) First,

Petitioner       explains       that        Respondent’s      failure      to     translate

documents from English into Spanish for his use is more of a

problem than Respondent failing to translate certain exhibits from

Spanish into English for the Court, and further that the government

did not translate any documents into Spanish for Petitioner in his

                                               10
criminal and administrative proceedings or in this case. (Letter,

ECF No. 15 at 1.)

       Second, Petitioner asserts that Respondent waived the right

to challenge the June 28, 2017 DSCC Memorandum, which stated that

his federal and state sentences are concurrent. (Id. at 2.)

Petitioner contends that because the June 28, 2017 DSCC Memorandum

does   not   distinguish    between    concurrent   and   fully   concurrent

sentences, the Court should assume it meant fully concurrent and

Respondent    should   be   estopped    from   arguing    otherwise.   (Id.)

Finally, Petitioner states that he wants the Court to address

whether he was sentenced under § 5G1.3(b) or (c). (Id.) The Court

then granted Respondent’s application to file the PSR and Statement

of Reasons under seal. (Order, ECF No. 16.)

       Respondent filed its sur-reply on May 10, 2019. (Sur-reply,

ECF No. 17.) Respondent asserts that Petitioner’s federal sentence

was deemed by the BOP as concurrent with his Commonwealth of Puerto

Rico sentence, but the federal sentence did not commence until the

day it was imposed. (Id. at 1.)

       Respondent also submitted a supplemental declaration of J.R.

Johnson, explaining that the Commonwealth of Puerto Rico provides

documents in Spanish and does not provide a translation. (“Second

Johnson Decl.,” ECF No. 17-1, ¶3.) When Spanish documents are used

by the DSCC in an inmate’s sentence calculation, a Spanish speaking

and reading staff member reviews the documents. (Id.) Based on

                                      11
this review, the time period of August 23, 2005 through August 20,

2007 was credited against Petitioner’s Commonwealth of Puerto Rico

sentence. (First Johnson Decl., ECF No. 3-1, ¶17; ECF No 3-2,

Attach. 16.) Respondent further argues that Petitioner should have

raised   the   issue   regrading    Spanish   translations   during   his

criminal proceedings on appeal of his criminal matter, and he

cannot raise the issue now. (Sur-reply, ECF No. 17 at 4-5.)

     Finally, Respondent submits that the federal sentencing court

did not grant Petitioner a downward departure under § 5G1.3(b) or

(c), to make his sentences retroactively concurrent. (Id. at 5.)

Respondent contends that neither § 5G1.3(b) or (c) applies here.

(Id.) Subsection b does not apply, Respondent argues, because

Petitioner’s Commonwealth of Puerto Rico conviction did not result

from “another offense that is relevant conduct to” his federal

conviction. (Id. at 6.) Subsection c does not apply because there

is no indication that the District Court intended for the sentences

to be retroactively concurrent. (Id.)

     Respondent maintains that the state and federal convictions

did not involve relevant conduct because the federal conviction

was for conspiracy to possess with intent to distribute controlled

substances.    (Id.    at   7.)    Petitioner’s   convictions   in    the

Commonwealth of Puerto Rico were for second-degree murder and

firearms offenses. (Id. at 8.) The PSR for Petitioner’s federal

sentence does not reflect any adjustments to the offense level for

                                    12
murder. (Sur-reply, ECF No. 17 at 8.) Thus, the BOP determined

that the state and federal convictions did not involve relevant

conduct. (First Johnson Decl., Attach. 11, ECF No. 3-2 at 26-27.)

      Respondent   further   asserts    there   is   no   evidence    the

sentencing judge intended for Petitioner’s federal sentence to run

retroactively concurrent with a yet to be imposed state sentence.

(Sur-reply, ECF No. 17 at 9-10.) Instead, the BOP gave effect to

the   sentencing   court’s   intent    for   concurrent   sentences   by

commencing Petitioner’s federal sentence on the date it was imposed

and running it concurrently with the yet to be imposed undischarged

portion of his state sentence. (Id. at 9.)

III. DISCUSSION

      A.   Failure to Translate Documents

      Respondent has explained that the Commonwealth of Puerto Rico

does not translate Spanish documents that it submits to the DSCC.

(Second Johnson Decl., ECF No. 17, ¶3); see supra n. 3. This Court

will not consider any exhibits submitted by the parties that are

written in Spanish.7 The Court will, however, rely on Mr. Johnson’s


7 “Where a document is written in a foreign language and the
submitting party fails to provide an English translation, a court
may appropriately decline to consider the document as part of the
record on summary judgment.” In re Solar Trust of America, LLC,
Case No. 12–11136(KG), 2014 WL 4068635, at *3 (D. Del. Aug. 18,
2014)   (listing   cases).   The  following   exhibits/attachments
submitted by the parties are written in Spanish: Petition, ECF No.
1-1 at 7-25; First Johnson Decl., Attach. 4, ECF No. 3-2 at 14;
Attach. 5, ECF No. 3-2 at 16; Attach. 6, ECF No. 3-2 at 18; Attach.
7, ECF No. 3-2 at 20; Attach. 16, ECF No. 3-2 at 46-47.
                                  13
statement, given under penalty of perjury pursuant to 28 U.S.C. §

1746,

            when documents from Puerto Rico, or another
            Spanish-speaking country, are utilized by the
            BOP in an inmate’s sentence computation, a
            Spanish-speaking/reading staff member always
            confirms the accuracy of the information
            before the sentence computation is completed.

(Second Johnson Decl., ECF No. 17, ¶3.) Therefore, the Court will

rely on the representations made by Johnson in his declarations

concerning the DSCC’s computation of his sentence.

        In Petitioner’s April 30, 2019 letter to the Court (Letter,

ECF No. 15), he states that his bigger concern is that “the Federal

Bureau of Prisons, the U.S. Attorney, and the Court have also

failed to translate ANY papers into Spanish for me … in ANY of the

proceedings to date (criminal, administrative, and the instant

case.)” Petitioner may raise this issue only as to the instant

case. Any claims challenging his conviction and sentence must be

brought in the sentencing court under 28 U.S.C. § 2255. Claims

regarding Federal Bureau of Prisons administrative proceedings

must first be exhausted in the agency, and then may be raised in

Court if the Court has jurisdiction.

        As to translation of documents in the instant case, “in

general, a pro se civil plaintiff is not entitled to an interpreter

or translator.” Desulma v. Goolsby, No. 98CIV.2078(RMB)(RLE), 1999

WL 147695 at *1 (S.D.N.Y. Mar. 16, 1999) (citing Pedraza v.


                                  14
Phoenix, No. 93 CIV. 2631 (MGC), 1994 WL 177285 (S.D.N.Y. May 9,

1994) (“there is no federal rule that gives an indigent non-English

speaking civil plaintiff the right to a court-ordered translation

of pre-trial motions”); Echevarriaromas v. Warden, No. 1:17CV641,

2018 WL 1070872 at *2 (N.D. Ohio Feb. 2, 2018) (“[the petitioners]

failed to identify any legally cognizable right to the assistance

of   a    translator     or   interpreter   in     preparation   of     habeas

petitions”); Youssef v. Miller, No. 1:15CV2150, 2016 WL 4248724,

at *2, (N.D. Ohio Aug. 11, 2016) (“There is no right to a translator

or interpreter for habeas petitioners”); Hersi v. Marquis, No.

1:18-CV-2437, 2019 WL 1639755, at *2 (N.D. Ohio Apr. 16, 2019)

(“no provision under the Antiterrorism and Effective Death Penalty

Act (“AEDPA”) authorizes the court to appoint an interpreter for

the preparation of a Habeas petitioner’s pleadings.”) Petitioner,

having    obtained     his    own   assistance     with   translation,     has

adequately responded to court documents written in English in this

matter.    The   Court    denies    Petitioner’s    request   for     document

translation by the Court or by Respondent.

     B.     Analysis

     28 U.S.C. § 2241 provides, in relevant part:

            (a) Writs of habeas corpus may be granted by
            the Supreme Court, any justice thereof, the
            district courts and any circuit judge within
            their respective jurisdictions . . .

            (c) The writ of habeas corpus shall not extend
            to a prisoner unless—

                                      15
               . . .

               (3) He is in custody in violation of the
               Constitution or laws or treaties of the
               United States; . . .

     “After a district court sentences a federal offender, the

Attorney General, through the BOP, has the responsibility for

administering the sentence.” United States v. Wilson, 503 U.S.

329, 335 (1992). The calculation of federal sentences is governed

by 18 U.S.C. § 3585, which requires two determinations (1) when

does the federal sentence commence; and (2) is the prisoner

eligible for prior custody credit. 18 U.S.C. § 3585(a), (b). A

prisoner may challenge the BOP’s calculation of his/her federal

sentence in a habeas corpus petition under 28 U.S.C. § 2241. Savage

v. Zickefoose, 446 F. App’x 524, 526 (3d Cir. 2011) (per curiam).

     18 U.S.C. § 3585 provides:

          (a) Commencement of sentence.--A sentence to
          a term of imprisonment commences on the date
          the defendant is received in custody awaiting
          transportation to, or arrives voluntarily to
          commence service of sentence at, the official
          detention facility at which the sentence is to
          be served.

          (b) Credit for prior custody.--A defendant
          shall be given credit toward the service of a
          term of imprisonment for any time he has spent
          in official detention prior to the date the
          sentence commences—

               (1) as a result of the offense for which
               the sentence was imposed; or



                                  16
               (2) as a result of any other charge for
               which the defendant was arrested after
               the commission of the offense for which
               the sentence was imposed;

          that has not been credited against another
          sentence.

     Petitioner’s federal sentence was imposed on August 21, 2007.

Pursuant to 18 U.S.C. § 3585(a), Petitioner’s federal sentence did

not commence until he was received in federal custody to serve his

federal sentence. Petitioner was received in federal custody to

begin serving his federal sentence after he was released on parole

by Commonwealth of Puerto Rico authorities on October 24, 2014 and

transferred to the custody of the U.S. Marshals.

     Pursuant to Barden v. Keohane, 921 F.2d 476 (3d Cir. 1990),

the BOP has the authority to designate, nunc pro tunc, a state

correctional facility for service of an inmate’s federal sentence.

When the BOP does so, the inmate may receive credit for the time

period in question against both his state and federal sentence,

beginning on the date the federal sentence was imposed. See DeJesus

v. Zenk, 374 F. App’x 245, 247 (3d Cir. 2010) (per curiam)

(emphasis added) (when a district designates the state institution

as the place for service of the federal sentence to achieve

concurrent sentences, the federal sentence is properly deemed to

commence on the date imposed).

     After receiving the BOP’s inquiry about a nunc pro tunc

designation,   although   not   necessarily   in   response   to   it,

                                 17
Petitioner’s sentencing court issued an amended judgment on June

16, 2017, ordering that Petitioner’s federal sentence be served

concurrently with his state sentence. This prompted the BOP to

nunc   pro   tunc   designate    the   state     facility    for   service    of

Petitioner’s    federal    sentence.        Petitioner,   however,    was    not

entitled to credit for time served in state custody prior to

imposition of the federal sentence. DeJesus, 374 F. App’x at 247.

The BOP properly determined that Petitioner’s federal sentence

commenced when it was imposed on August 21, 2007. Therefore, the

Court turns to the BOP’s determination of Petitioner’s prior

custody credit under 18 U.S.C. § 3585(b).

       First, Petitioner alleges that the Commonwealth of Puerto

Rico and the federal government are the same sovereign, pursuant

to Puerto Rico v. Sanchez-Valle, 136 S. Ct. 1863 (2016). The

Supreme Court in Sanchez-Valle recognized that the Commonwealth of

Puerto Rico has the power to enact and enforce its own criminal

laws. Id. at 1875. Solely for the purpose of the Double Jeopardy

Clause,   Puerto    Rico   and   the   United    States     are   barred   “from

prosecuting a single person for the same conduct under equivalent

criminal laws” because Puerto Rico’s authority to enact and enforce

criminal laws came from Congress. Id. at 1876. On the other hand,

for the purpose of sentence calculations, Commonwealth of Puerto

Rico sentences are treated like state sentences. See e.g. Perez-

Rodriguez v. Holt, 439 F. App’x 127, 130 (3d Cir. 2011) (per

                                       18
curiam) (the petitioner’s Commonwealth of Puerto Rico criminal

sentence ran consecutively with his federal sentence); Negron v.

Warden of FCI-Schuykill, 582 F. App’x 124, 125 (3d Cir. 2014) (per

curiam) (the petitioner was not entitled to credit against his

federal sentence for time that was credited to his “state” sentence

for conviction in the Superior Court of Puerto Rico). The Court

rejects Petitioner’s “same sovereign” basis for relief.

       Second, Petitioner contends the Commonwealth of Puerto Rico

relinquished jurisdiction over him when he was transferred back to

the Commonwealth via a writ of habeas corpus ad prosequendum. While

Petitioner    recognizes     that    federal   authorities     do     not   obtain

primary custody over an offender when the offender is produced

from state custody for prosecution pursuant to a writ of habeas

corpus ad prosequendum,8 Petitioner suggests that because the

Commonwealth issued a writ of habeas corpus ad prosequendum to

return custody of Petitioner to the Commonwealth of Puerto Rico on

February 20, 2007, it must have relinquished custody to federal

authorities    when     it   transferred     him   in   the   first    instance.

According    to   the    United     States   Marshals    Service      Individual

Custody/Detention Report, Petitioner was transferred to a local

court in Ponce and returned to custody of the U.S. Marshals on the




8   Rios v. Wiley, 201 F.3d 257, 274 (3d Cir. 2000).
                                       19
same day, February 20, 2007. (First Johnson Decl., Attach. 2, ECF

No. 3-2 at 5.)

     There is no legal support for Petitioner’s contention. When

the Commonwealth of Puerto Rico transferred Petitioner to federal

authorities pursuant to a writ of habeas corpus ad prosequendum it

retained its jurisdiction. Primary jurisdiction is obtained by the

sovereign which first arrested the offender, until that sovereign

relinquishes jurisdiction by release on bail, release on parole,

dismissal of the charges or expiration of the sentence. Rios, 201

F.3d at 274. “The sovereign that first acquires custody of a

defendant is entitled to custody until any sentence imposed is

served.” Allen v. Nash, 236 F. App'x 779, 783 (3d Cir. 2007) (per

curiam) (citing Ponzi v. Fessenden, 258 U.S. 254, 260 (1922)). The

Commonwealth of Puerto Rico retained its primary jurisdiction over

Petitioner until he was released on parole from his Commonwealth

of Puerto Rico sentence on October 24, 2014.

     Third, Petitioner seeks credit against his federal sentence

pursuant to Willis v. United States, 438 F.2d 923 (5th Cir. 1971).

In Willis, the Fifth Circuit held that

          if [the offender] “was denied release on bail
          because the federal detainer was lodged
          against him, then that was time spent in
          custody in connection with the (federal)
          offense,” (18 U.S.C.A. § 3568) since the
          detainer was issued upon authority of the
          appellant’s federal conviction and sentence.



                               20
Willis, 438 F.2d at 925 (quoting Davis v. Attorney General, 425

F.2d 238, 240 (5th Cir. 1970)).

       The Third Circuit, however, held that Willis is inapplicable

to cases where the offender finished serving his state sentence

before his federal sentence commenced. Castro v. Sniezek, 437 F.

App’x 70, 73 (3d Cir. 2011) (per curiam); see Willis, 438 F.2d at

925 (“clearly [the petitioner] is not entitled to credit for …

[time he was actually serving his state sentence for offenses

unrelated to the federal charges”); Shahid v. Schultz, 272 F. App’x

150,   153   (3d   Cir.   2008)   (per     curiam)    (“[e]ven   if   …    [the

petitioner’s] release on bail had been prevented by the federal

detainer … he still would not have been entitled to a credit for

the time served in state custody because that time was credited

against his state sentence[.]”) Petitioner’s federal sentence did

not commence until Petitioner finished serving his Commonwealth of

Puerto Rico sentence. Therefore, he is not entitled to Willis

credit.

       Petitioner’s   final   basis   for   seeking    credit    against   his

federal sentence for time he spent in state custody through August

20, 2007 is that the sentencing court ordered his federal sentence

to run fully concurrently because his state and federal sentences

involved relevant conduct. The Court construed this claim as an

allegation that Petitioner’s sentencing court granted Petitioner



                                      21
an adjustment or downward departure on his sentence under U.S.S.G.

§ 5G1.3(b) or (c).

      As a starting point, “multiple terms of imprisonment imposed

at different times run consecutively unless the court orders that

the terms are to run concurrently.” 18 U.S.C. § 3584(a). Further,

a federal sentencing court has the authority to determine whether

a   federal   sentence     will   be   concurrent    or   consecutive   to   an

anticipated but not yet imposed state sentence, although it is not

required to make a determination before the anticipated sentence

is imposed. Setser v. U.S., 566 U.S. 231, 234-42 (2012).

      Here, the sentencing court was initially silent as to whether

the federal sentence was concurrent or consecutive to Petitioner’s

anticipated    but   not    yet   imposed    state    sentence.   Petitioner

contends that pursuant to the Amended Judgment, the sentencing

court ordered his sentences to run fully concurrent with his state

sentence pursuant to U.S.S.G. § 5G1.3(b) or (c).9 (Letter, ECF No.


9 Respondent acknowledged in its answer that the sentencing court
amended its judgment on June 16, 2017 to make Petitioner’s federal
sentence concurrent to his state sentence, and that the BOP
recalculated Petitioner’s sentence to designate the state
correctional facility as the place for service of Petitioner’s
federal sentence. (Answer, ECF No. 3 at 4.) Therefore, the Court
rejects Petitioner’s claim that Respondent waived its argument
that his sentences were not concurrent. Further, because
Petitioner did not clearly allege that his sentences were fully
concurrent or retroactively concurrent under § 5G1.3(b) or (c),
Respondent did not waive this issue by not addressing it in its
answer. Based on Petitioner’s second reply to the answer and his
reference to “relevant conduct,” the Court construed the petition
to include such a claim and directed Respondent to file a sur-
                                       22
15.) Therefore, this Court need only address whether the BOP

properly determined that the federal sentencing court did not

intend to adjust Petitioner’s federal sentence under § 5G1.3(b) or

(c) when the court amended the judgment in Petitioner’s criminal

action on June 16, 2017. The PSR and the Statement of Reasons

regarding Petitioner’s original judgment are not particularly

helpful with respect to interpreting the Amended Judgment.10

     The BOP must give effect to a sentencing court’s intent to

adjust a sentence under § 5G1.3. See e.g. Ruggiano v. Reish, 307

F.3d 121, 131 (3d Cir. 2002); Delestre v. Pugh, 196 F. App’x 75,

76 (3d Cir. 2006) (per curiam). The version of U.S.S.G. § 5G1.3 in



reply to respond to this claim. Respondent complied with the
Court’s order.

10The Court, however, notes that the sentencing court adopted the
PSR without change. (Second Johnson Decl., Ex. C, ECF No. 17-3 at
2.) Petitioner pled guilty to Count I in violation of 21 U.S.C. §§
841(a)(1) and 846 and stipulated to a drug amount of ten kilograms
but less than 30 kilograms of cocaine. (Id., Ex. B, ECF No. 17-2
at 971). The plea agreement also contained stipulations concerning
certain sentencing guidelines, but § 5G1.3 was not mentioned.
(Second Johnson Decl., Ex. B, ECF No. 17-2.) The parties stipulated
to recommending a term of imprisonment of 216 months. (Id. at 6.)
The parties further agreed that any request by the defendant for
an adjustment or departure from the 216 months would be considered
a material breach of the plea agreement. (Id. at 6-7.) The court
sentenced Petitioner to 216-months imprisonment. (First Johnson
Decl., ECF No. 3, ¶6.) Further, the PSR reflected Petitioner’s
pending murder and weapons violations in the Commonwealth of Puerto
Rico (Id., Ex. B, ECF No. 17-2 at 16-17) but discussed only
adjustments to the federal sentence related to drug conspiracy and
use of firearms within a conspiracy. (Id. at 15-16.) Thus, the
record does not support a finding that the sentencing court
intended to adjust Petitioner’s sentence under 5G1.3(b) or (c)
upon original sentencing.
                                23
effect at the time of Petitioner’s Amended Judgment on June 16,

2017 provides:

          §5G1.3. Imposition of a Sentence on a
          Defendant Subject to an Undischarged Term of
          Imprisonment or Anticipated State Term of
          Imprisonment

          (a) If the instant offense was committed while
          the   defendant   was   serving   a  term   of
          imprisonment    (including    work    release,
          furlough,   or   escape   status)   or   after
          sentencing for, but before commencing service
          of, such term of imprisonment, the sentence
          for the instant offense shall be imposed to
          run consecutively to the undischarged term of
          imprisonment.

          (b) If subsection (a) does not apply, and a
          term of imprisonment resulted from another
          offense that is relevant conduct to the
          instant offense of conviction under the
          provisions of subsections (a)(1), (a)(2), or
          (a)(3) of §1B1.3 (Relevant Conduct), the
          sentence for the instant offense shall be
          imposed as follows:

          (1) the court shall adjust the sentence for
          any period of imprisonment already served on
          the undischarged term of imprisonment if the
          court   determines   that   such   period   of
          imprisonment will not be credited to the
          federal sentence by the Bureau of Prisons; and

          (2) the sentence for the instant offense shall
          be imposed to run concurrently to the
          remainder   of   the  undischarged   term   of
          imprisonment.

          (c) If subsection (a) does not apply, and a
          state term of imprisonment is anticipated to
          result from another offense that is relevant
          conduct to the instant offense of conviction
          under the provisions of subsections (a)(1),
          (a)(2),   or   (a)(3)  of   §1B1.3   (Relevant
          Conduct), the sentence for the instant offense

                               24
           shall be imposed to run concurrently to the
           anticipated term of imprisonment.

           (d) (Policy Statement) In any other case
           involving    an    undischarged     term    of
           imprisonment, the sentence for the instant
           offense may be imposed to run concurrently,
           partially concurrently, or consecutively to
           the prior undischarged term of imprisonment to
           achieve a reasonable punishment for the
           instant offense.11

      “[A]djusting a sentence for time served on a state conviction

pursuant to § 5G1.3 is within the exclusive authority of the

sentencing court.” Ruggiano, 307 F.3d at 135 (3d Cir. 2002). Where

the sentencing court, by its oral and written statements, clearly

intended to adjust downward under § 5G1.3, the decision is binding

on the BOP. Id.

      Sentencing courts are required to be explicit when adjusting

a sentence under § 5G1.3 so as to be fully concurrent with a state

sentence. Ruggiano, 307 F.3d at 133 (3d Cir. 2002) (“[w]e therefore

urge sentencing courts in the future to state something to the

effect of “I hereby adjust the defendant’s federal sentence under

§    5G1.3(c)   so   as   to   be   fully   concurrent   with   his   state

sentence[.]”) Where there is nothing to demonstrate the intent of

the federal sentencing court to give the petitioner the benefit of




112016 Guidelines available at
https://www.ussc.gov/guidelines/2016-guidelines-manual/2016-
chapter-5#NaN.


                                     25
“retroactive concurrency,” the BOP may properly determine that the

petitioner’s concurrent federal and state sentences “commenced on

the date his federal sentence was imposed … and not on the date

when he was arrested on the federal charges.” Holloman v. Warden

Fairton FCI, 635 F. App'x 12, 16 (3d Cir. 2015) (per curiam).

     In this case, there is nothing in the Amended Judgment to

suggest   that   the   sentencing   court   granted   an   adjustment   to

Petitioner’s federal sentence under § 5G1.3(b) or (c). Petitioner

has not offered any support for his bare allegation that the

sentencing   court     intended   the   concurrent   sentence   as   “fully

concurrent” or “retroactively concurrent” with the state sentence.

The Bureau of Prison’s designation of the state correctional

facility as the place for service of the Petitioner’s sentence, in

response to the Amended Judgment, does not alter the fact that a

federal sentence does not commence before it is imposed. See

Prescod, Jr. v. Schuylkill, 630 F. App'x 144, 147 (3d Cir. 2015)

(per curiam) (“a federal sentence cannot commence before it is

imposed, 18 U.S.C. § 3585(a), and [the petitioner] points to no

authority that holds that a nunc pro tunc designation would operate

to commence a sentence earlier.”) Therefore, the BOP properly

determined that Petitioner’s federal sentence commenced when it

was imposed on August 21, 2007, at which time it ran concurrent

with Petitioner’s sentence from the Commonwealth of Puerto Rico.

The BOP properly calculated Petitioner’s sentence.

                                    26
IV.   CONCLUSION

      For the reasons discussed above, the habeas petition is

denied.



An appropriate Order follows.



Dated: June 5, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                 27
